Citation Nr: 0032774	
Decision Date: 12/15/00    Archive Date: 12/28/00

DOCKET NO.  99-19 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Disagreement with the initial 10 percent rating assigned for 
the service-connected status post right knee arthroscopic 
meniscal resection with early degenerative changes.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from September 1984 to July 
1987.  

This appeal comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 decision of the RO.  

The veteran testified at a hearing before a Hearing Officer 
at the RO in September 1999.  

At the outset, the Board points out that on November 9, 2000, 
the President signed H.R. 4864, the "Veterans Claims 
Assistance Act of 2000."  The purpose of this bill is to 
reverse the decision of the U.S. Court of Appeals for 
Veterans Claims in Morton v. West, which held that the 
Secretary had no authority to provide assistance to a 
claimant whose claim was not "well grounded."  The bill 
also establishes a number of procedural requirements for VA 
in dealing with claims for benefits.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  



FINDING OF FACT

The veteran's service-connected right knee disability is 
shown to be manifested by x-ray findings of degenerative 
joint disease with complaints of swelling and pain with 
related functional loss that more nearly approximates that of 
flexion being restricted to 30 degrees; more than slight 
recurrent subluxation or lateral instability due to the 
service-connected disability is not demonstrated.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected right knee disability 
based on recurrent subluxation or lateral instability have 
not been met. 38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.71a including Diagnostic Code 5257 (2000).  

2.  The criteria for the assignment of a separate 20 percent 
rating for the service-connected right knee disability based 
on arthritis with resulting functional loss due to pain have 
been met. 38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a including Diagnostic Codes 5003, 5010, 5258, 5259, 
5260, 5261 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


A.  Factual Background

The veteran's claim for service connection for a right knee 
disability was received in January 1998.  

In an April 1998 rating action, the RO granted service 
connection for status post right knee arthroscopic meniscal 
resection with early degenerative changes.  A 10 percent 
rating in accordance with the provisions of Diagnostic Code 
5257 was assigned, effective on January 29, 1998.  

On VA examination in February 1998, it was noted that the 
veteran injured his right knee during service in 1986 when he 
was getting off a tank.  It was indicated that he had 
undergone arthroscopic surgery for a meniscal tear that was 
debrided.  The examiner indicated that the veteran had had 
three additional surgeries since then.  The veteran reported 
that, since the time of discharge from the military, he had a 
persistent aching and occasional swelling of the knee.  He 
reported persistent pain, aching.  The veteran reported that 
he found his pain disabling.  

On VA examination, the veteran's range of motion of the right 
knee was noted to be from 0 to 125 degrees without 
instability to varus valgus stress.  There was medial and 
lateral joint line tenderness and a positive McMurray's sign.  
There was no evidence of cruciate or collateral instability.  
There was no erythema, warmth or effusion of the knee noted.  
There was some patellofemoral crepitation noted, but no 
grind, apprehension or tilt sign.  

VA x-ray studies of the right knee showed moderate joint 
space narrowing of the medial compartment with moderate 
degenerative change in the medial compartment and mild 
degenerative change in patellofemoral and lateral 
compartments.  No acute bony or joint abnormalities were 
identified.  The radiological impression was that of 
degenerative change in the right knee.  The impression was 
that of early degenerative changes of the right knee, status 
post arthroscopic meniscal resection.  

A May 1998 private medical report noted that a physical 
examination and x-ray examination had revealed significant 
joint space narrowing and degenerative changes and spur 
formation subsequent to the reported history of an injury of 
the right knee.  The veteran reported that he had to make a 
change in his lifestyle and work to accommodate the 
disability.  The examiner noted that the veteran was seen in 
September 1993 when he demonstrated limited motion and had a 
20 percent permanent impairment of the right lower extremity.  

The private examiner indicated that, currently, the veteran 
still demonstrated at least a 20 percent permanent impairment 
of the right lower extremity, if not 25 percent, due to the 
progression of the degenerative changes and loss of mobility 
and recurrent swelling problems with his knee.  


B.  Analysis

As noted in the Introduction, Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
establishes a number of procedural requirements for VA in 
dealing with claims for benefits.  The Board has considered 
this new legislation with regard to the veteran's increased 
rating claim.  

The Board finds that, as the veteran has been afforded a VA 
examination and an opportunity to submit other medical 
evidence in connection with his claim, no further assistance 
in developing the facts pertinent to his claim is required.  

The regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history.  The Board attempts to determine the 
extent to which the veteran's disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.2, 4.10.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2000).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter the Court) that any examination of 
musculoskeletal disability done for rating purposes must 
include consideration of all factors identified in 38 C.F.R. 
§§ 4.40, 4.45, and clinical findings must be expressed in 
terms of the degree of additional range-of-motion loss due to 
any pain on use, incoordination, weakness, fatigability or 
pain during flare-ups.  

Ankylosis of the knee with favorable angle in full extension, 
or in slight flexion between 0 degrees and 10 degrees, 
warrants a 30 percent rating.  Ankylosis of the knee in 
flexion between 10 and 20 degrees warrants a 40 percent 
rating.  38 C.F.R. § 4.71a including Diagnostic Code 5256 
(2000).  

Impairment of the knee, with recurrent subluxation or lateral 
instability which is moderate, is assigned a 20 percent 
rating and when such impairment is severe, is assigned a 30 
percent rating.  38 C.F.R. § 4.71a including Diagnostic Code 
5257 (2000).  

Dislocated, semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint, warrants a 20 
percent rating.  38 C.F.R. § 4.71a including Diagnostic Code 
5258 (2000).  

Leg limitation, with flexion limited to 15 degrees, will be 
assigned a 30 percent rating.  Flexion limited to 30 degrees 
will be assigned a 20 percent rating.  Flexion limited to 45 
degrees will be assigned a 10 percent rating.  38 C.F.R. § 
4.71a including Diagnostic Code 5260 (2000).  

Leg limitation, with extension limited to 45 degrees, will be 
assigned a 50 percent rating.  Leg limitation, with extension 
limited to 30 degrees, will be assigned a 40 percent rating.  
Leg limitation, with extension limited to 20 degrees, will be 
assigned a 30 percent rating.  Leg limitation, with extension 
limited to 15 degrees, will be assigned a 20 percent rating.  
38 C.F.R. § 4.71a including Diagnostic Code 5261 (2000).  

Full range of motion of the knee is measured from 0 degrees 
to 140 degrees in flexion and extension. 38 C.F.R. § 4.71, 
Plate II.

The RO has undertaken to rate the service-connected right 
knee disability at 10 percent under the provisions of 38 
C.F.R. § 4.71a, including Diagnostic Code 5257, based on 
impairment manifested by recurrent subluxation and lateral 
instability.  

However, the Board notes that, in July 1997, the Office of 
General Counsel of VA issued a Precedent Opinion which 
provided that a veteran who has arthritis and instability of 
the knee may be rated separately under Diagnostic Codes 5003 
and 5257. VAOPGCPREC 23-97 (Jul. 24, 1997).  Here, the 
medical evidence indicates that the veteran has arthritis of 
the right knee.  

Thus, a separate rating pursuant to Diagnostic Code 5003 may 
be warranted and assigned under the provisions of the rating 
criteria dealing with limitation of motion.  

38 C.F.R. § 4.71a, Diagnostic Code 5003, establishes, 
essentially, three methods of evaluating degenerative 
arthritis which is established by x-ray studies: (1) when 
there is a compensable degree of limitation of motion, (2) 
when there is a noncompensable degree of limitation of 
motion, and (3) when there is no limitation of motion. 
Generally, when documented by x-ray studies, arthritis is 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the joint involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasms, or satisfactory 
evidence of painful motion.  

Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 
provide that painful motion due to degenerative arthritis, 
which is established by x-ray study, is deemed to be 
limitation of motion and warrants the minimum rating for a 
joint, even if there is no compensable limitation of motion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991), 
Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991).  

The Board finds in this case that the medical evidence when 
reviewed in its entirety supports the conclusion that the 
veteran's right knee arthritis is productive of a related 
functional limitation due to pain that warrants the 
assignment of a separate 20 percent rating.  

The VA examination showed x-ray evidence of moderate 
degenerative joint disease and some loss of full motion.  
This was described in terms of some loss of flexion with 
extension being carried out the full way to 0 degrees.  
However, the VA examiner did not describe the degree of the 
functional loss attributable to the demonstrated pain or the 
recurrent swelling reliably described by the veteran himself.  

On the other hand, the May 1998 private examination report 
did note, in fact, that the veteran's lifestyle and work had 
been effected by the right knee disability and opined that he 
currently had a 20 to 25 percent impairment of the right leg 
due to loss of mobility and recurrent swelling.  The Board 
finds, given recorded clinical findings in this case, that 
the service-connected arthritis is productive of a related 
right knee functional loss due to pain that can be said to 
more nearly approximate a level of impairment in terms of the 
Rating Schedule consistent with that of flexion limited to 30 
degrees.  

Accordingly, a separate rating of 20 percent is for 
application to this extent, pursuant to Diagnostic Code 5260, 
as well as the provisions of 38 C.F.R. §§ 4.40, 4.45 and 
4.59.  See DeLuca v. Brown.  

Finally, the Board finds that the preponderance of the 
evidence is against the assignment of an evaluation greater 
than 10 percent for disability of the right knee on the basis 
of lateral instability or recurrent subluxation pursuant to 
Diagnostic Code 5257.  The medical evidence on review does 
not establish that the veteran suffers from moderate 
recurrent subluxation or lateral instability related to the 
service-connected disability to support application of a 
higher rating on that basis.  

The Board has also considered whether the veteran is entitled 
to "staged" ratings for the service-connected right knee 
disability as prescribed by the Court in Fenderson v. West, 
12 Vet. App. 119 (1999).  The Board finds in this regard 
that, since service, the service-connected disability had 
been disabling to the extent discussed hereinabove.  



ORDER

An increased rating greater than 10 percent for the service-
connected right knee disability based on recurrent 
subluxation or lateral instability is denied.  

A separate rating of 20 percent for the service-connected 
right knee disability manifested by arthritis with related 
functional loss due to pain is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.  



		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals

 

